DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
     The originally filed drawings were received on 6/30/2020.  The originally filed drawings were received on 7/14/2020.  These drawings are acceptable.

Response to Amendment
     The amendments to the specification of the disclosure in the submission filed 7/25/2022 are acknowledged and accepted.
     The amendments to Claims 1, 8, 17, 19, 23 in the submission filed 7/25/2022 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 6 of the Office Action dated 5/25/2022 are respectfully withdrawn.

Allowable Subject Matter
     Claims 1-23 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
  Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system as generally set forth in Claim 1, the system including, in combination with the features recited in Claim 1, a fiber coupler having an input end coupled to the illuminating source to receive the illuminating beam, configured to provide a first illuminating beam to output from a first output end to propagate along a transmission-mode path and a second illuminating beam to output from a second output end to propagate along a reflection-mode path; a second linear polarizer disposed in the reflection-mode path to receive the second illuminating beam from the fiber coupler and configured to linearly polarize the second illuminating beam; a half-wave plate disposed in the reflection-mode path to receive the second illuminating beam from the second linear polarizer and configured to rotate polarization of the second illuminating beam to about 0 degree along a horizontal axis; a polarization beam splitter (PBS) disposed in the reflection-mode path to receive the second illuminating beam from the half-wave plate and configured to divide incident elliptically polarized light into orthogonally polarized beams such that a horizontally polarized second illuminating beam is fully directed to an objective lens side; a quarter-wave plate disposed in the reflection-mode path to receive the second illuminating beam from the PBS and configured to rotate an imaging field polarization state by about 90° along a vertical axis such that the second illuminating beam only goes along a right- hand side port of the PBS before forming an image; and a microscope objective lens disposed in the reflection-mode path to receive the second illuminating beam from the quarter-wave plate and transmit the second illuminating beam to the sample and receive a third illuminating beam formed by the second illuminating beam reflected by the sample; the microscope objective lens being disposed to receive the first illuminating beam propagating from the transmission-mode path and transmitting through the sample for imaging.  Claims 2-22 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
  Claim 23 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method as generally set forth in Claim 23, the method including, in combination with the features recited in Claim 23, splitting the illuminating beam, by a fiber coupler, into a first illuminating beam to propagate along a transmission-mode path and a second illuminating beam to propagate along a reflection-mode path; linearly polarizing the second illuminating beam by a second linear polarizer disposed in the reflection-mode path; rotating polarization of the second illuminating beam to about 0 degree along a horizontal axis by a half-wave plate disposed in the reflection-mode path to receive the second illuminating beam from the second linear polarizer; dividing, by a polarization beam splitter (PBS) disposed in the reflection-mode path, the incident elliptically polarized light from the half-wave plate into orthogonally polarized beams such that a horizontally polarized second illuminating beam is fully directed to an objective lens side; rotating, by a quarter-wave plate, an imaging field polarization state by about 90° along a vertical axis such that the second illuminating beam only goes along a right-hand side port of the PBS before forming an image, wherein the quarter-wave plate is disposed in the reflection-mode path to receive the second illuminating beam from the PBS and configured to; transmitting, by a microscope objective lens, the second illuminating beam to the sample and receiving a third illuminating beam formed by the second illuminating beam reflected by the sample and the first illuminating beam transmitted through the sample for imaging, wherein the microscope objective lens is disposed in the reflection-mode path to receive the second illuminating beam from the PBS.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/2/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872